 


 HR 4544 ENR: Code Talkers Recognition Act of 2008
U.S. House of Representatives
0
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
One Hundred Tenth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Thursday, the third day of January, two thousand and eight 
H. R. 4544 
 
AN ACT 
To require the issuance of medals to recognize the dedication and valor of Native American code talkers. 
 
 
1.Short titleThis Act may be cited as the Code Talkers Recognition Act of 2008. 
2.PurposeThe purpose of this Act is to require the issuance of medals to express the sense of the Congress that— 
(1)the service of Native American code talkers to the United States deserves immediate recognition for dedication and valor; and 
(2)honoring Native American code talkers is long overdue. 
3.FindingsThe Congress finds the following: 
(1)When the United States entered World War I, Native Americans were not accorded the status of citizens of the United States. 
(2)Without regard to that lack of citizenship, members of Indian tribes and nations enlisted in the Armed Forces to fight on behalf of the United States. 
(3)The first reported use of Native American code talkers was on October 17, 1918. 
(4)Because the language used by the Choctaw code talkers in the transmission of information was not based on a European language or on a mathematical progression, the Germans were unable to understand any of the transmissions. 
(5)This use of Native American code talkers was the first time in modern warfare that such a transmission of messages in a native language was used for the purpose of confusing an enemy.  
(6)On December 7, 1941, Japan attacked Pearl Harbor, Hawaii, and the Congress declared war the following day. 
(7)The Federal Government called on the Comanche Nation to support the military effort during World War II by recruiting and enlisting Comanche men to serve in the Army to develop a secret code based on the Comanche language. 
(8)The United States Army recruited approximately 50 Native Americans for special native language communication assignments. 
(9)The United States Marine Corps recruited several hundred Navajos for duty in the Pacific region.  
(10)During World War II, the United States employed Native American code talkers who developed secret means of communication based on native languages and were critical to winning the war. 
(11)To the frustration of the enemies of the United States, the code developed by the Native American code talkers proved to be unbreakable and was used extensively throughout the European theater.  
(12)In 2001, the Congress and President Bush honored Navajo code talkers with congressional gold medals for the contributions of the code talkers to the United States Armed Forces as radio operators during World War II. 
(13)The heroic and dramatic contributions of Native American code talkers were instrumental in driving back Axis forces across the Pacific during World War II. 
(14)The Congress should provide to all Native American code talkers the recognition the code talkers deserve for the contributions of the code talkers to United States victories in World War I and World War II. 
4.DefinitionsIn this Act, the following definitions shall apply: 
(1)Code talkerThe term code talker means a Native American who— 
(A)served in the Armed Forces during a foreign conflict in which the United States was involved; and 
(B)transmitted (encoded and translated) secret coded messages for tactical military operations during World War I and World War II using their native tribal language (non-spontaneous communications) 
(2)SecretaryThe term Secretary means the Secretary of the Treasury. 
5.Congressional gold medals 
(a)Award authorizationThe Speaker of the House of Representatives and the President pro tempore of the Senate shall make appropriate arrangements for the award, on behalf of the Congress, of gold medals of appropriate design in recognition of the service of Native American code talkers during World War I and World War II. 
(b)Identification of recipientsThe Secretary, in consultation with the Secretary of Defense and the tribes, shall— 
(1)determine the identity, to the maximum extent practicable, of each Native American tribe that had a member of that tribe serve as a Native American code talker, with the exception of the Navajo Nation; 
(2)include the name of each Native American tribe identified under subparagraph (A) on a list; and 
(3)provide the list, and any updates to the list, to the Smithsonian Institution for maintenance under section 5(c)(2). 
(c)Design and striking of medals 
(1)In generalThe Secretary shall strike the gold medals awarded under subsection (a) with appropriate emblems, devices, and inscriptions, as determined by the Secretary. 
(2)Designs of medals emblematic of tribal affiliation and participationThe design of a gold medal under paragraph (1) shall be emblematic of the participation of the code talkers of each recognized tribe. 
(3)TreatmentEach medal struck pursuant to this subsection shall be considered to be a national medal for purposes of chapter 51 of title 31, United States Code. 
(d)Action by Smithsonian InstitutionThe Smithsonian Institution— 
(1)shall accept and maintain such gold medals, and such silver duplicates of those medals, as recognized tribes elect to send to the Smithsonian Institution; 
(2)shall maintain the list developed under section 6(1) of the names of Native American code talkers of each recognized tribe; and 
(3)is encouraged to create a standing exhibit for Native American code talkers or Native American veterans. 
6.Native American code talkersThe Secretary, in consultation with the Secretary of Defense and the tribes, shall— 
(1)with respect to tribes recognized as of the date of the enactment of this Act — 
(A)determine the identity, to the maximum extent practicable, of each Native American code talker of each recognized tribe with the exception of the Navajo Nation; 
(B)include the name of each Native American code talker identified under subparagraph (A) on a list, to be organized by recognized tribe; and 
(C)provide the list, and any updates to the list, to the Smithsonian Institution for maintenance under section 5(d)(2);   
(2)in the future, determine whether any Indian tribe that is not a recognized as of the date of the enactment of this Act, should be eligible to receive a gold medal under this Act; and 
(3)with consultation from the tribes listed in following subsection, examine the following specific tribes to determine the existence of Code Talkers: 
(A)Assiniboine. 
(B)Chippewa and Oneida. 
(C)Choctaw. 
(D)Comanche. 
(E)Cree. 
(F)Crow. 
(G)Hopi. 
(H)Kiowa. 
(I)Menominee. 
(J)Mississauga. 
(K)Muscogee. 
(L)Sac and Fox. 
(M)Sioux. 
7.Duplicate medals 
(a)Silver duplicate medals 
(1)In generalThe Secretary shall strike duplicates in silver of the gold medals struck under section 5(b), to be awarded in accordance with paragraph (2). 
(2)Eligibility for award 
(A)In generalA Native American shall be eligible to be awarded a silver duplicate medal struck under paragraph (1) in recognition of the service of Native American code talkers of the recognized tribe of the Native American, if the Native American served in the Armed Forces as a code talker in any foreign conflict in which the United States was involved during the 20th century. 
(B)Death of code talkerIn the event of the death of a Native American code talker who had not been awarded a silver duplicate medal under this subsection, the Secretary may award a silver duplicate medal to the next of kin or other personal representative of the Native American code talker. 
(C)DeterminationEligibility for an award under this subsection shall be determined by the Secretary in accordance with section 6. 
(b)Bronze duplicate medalsThe Secretary may strike and sell duplicates in bronze of the gold medal struck pursuant to section 4 under such regulations as the Secretary may prescribe, at a price sufficient to cover the cost thereof, including labor, materials, dies, use of machinery, and overhead expenses, and the cost of the gold and silver medals. 
8.Authority to use fund amounts; proceeds of sale 
(a)Authority to use fund amountsThere are authorized to be charged against the United States Mint Public Enterprise Fund such amounts as may be necessary to pay for the cost of the medals struck pursuant to this Act. 
(b)Proceeds of saleAmounts received from the sale of duplicate bronze medals authorized under section 7(b) shall be deposited into the United States Mint Public Enterprise Fund. 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
